UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 99-4950
GREGORY ROLAND PRUESS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-97-300)

                      Submitted: January 11, 2001

                      Decided: January 19, 2001

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C.,
Decatur, Georgia, for Appellant. Mark T. Calloway, United States
Attorney, Brian Lee Whisler, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PRUESS
                               OPINION

PER CURIAM:

   Gregory Roland Pruess appeals from his conviction on a guilty plea
and sentence on multiple counts of engaging in the business of
importing, manufacturing, and dealing in explosive material and fire-
arms without a license (Counts 1 through 4 and 11 through 14), in
violation of 18 U.S.C.A. §§ 842(a), 922(a) (West Supp. 2000), and
other related counts which he does not challenge on appeal. Pruess
claims the district court abused its discretion in denying his request
to withdraw his guilty plea as to the above-referenced counts, and that
the district court erred in failing to address the applicability of United
States Sentencing Guidelines Manual, § 2K2.1(b)(2) (1998). We
affirm Pruess’s conviction and sentence.

   Pruess seeks to set aside his guilty plea because the element "en-
gaged in the business" allegedly was not properly charged and
because he was only a collector/hobbyist of weaponry and his sales
of firearms, explosives, and ammunition to undercover operatives
were not criminally motivated. A guilty plea is invalid if the defen-
dant does not comprehend his constitutional protections and the
charges lodged against him. Henderson v. Morgan, 426 U.S. 637, 645
n.13 (1976). A defendant must receive adequate notice of the critical
elements of his case, and due process requires that a defendant be
legally competent to plead guilty. Id.; Roach v. Martin, 757 F.2d
1463, 1480 (4th Cir. 1985). This Court reviews a district court’s deci-
sion on a motion to withdraw a guilty plea for abuse of discretion,
United States v. Lambert, 994 F.2d 1088, 1093 (4th Cir. 1993), and
the district court’s factual findings in support of its decision to deny
the motion will be overturned only if clearly erroneous. United States
v. Suter, 755 F.2d 523, 525 (7th Cir. 1985).

   Our review discloses that the district court’s factual finding that
Pruess’s guilty plea to the charges at issue was knowingly and volun-
tarily entered is not clearly erroneous, and that it is supported fully by
Pruess’s responses during his Fed. R. Crim. P. 11 colloquy and by the
evidence presented before the court that established his illegal weap-
ons trafficking. See generally United States v. DeFusco, 949 F.2d
114, 116-17 (4th Cir. 1991).
                       UNITED STATES v. PRUESS                       3
   Pruess further seeks vacation of his sentence and remand to address
the applicability of USSG § 2K2.1(b)(2), again claiming that he pos-
sessed the weaponry solely for lawful collection purposes. Even if
Pruess properly raised this issue for consideration before the district
court, we find that the findings of the district court satisfy Fed. R.
Crim. P. 32(c). United States v. Walker, 29 F.3d 908, 911 (4th Cir.
1994). Further, this provision of the guidelines does not apply to
Pruess, given his possession of machine guns and his prior felony
conviction, which disqualify him from the adjustment he seeks. See
USSG § 2K2.1(a)(4)(B); § 2K2.1, Application Note 6.

  We deny Pruess’s motion to file a pro se supplemental brief
because he is represented by counsel. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

                                                          AFFIRMED